[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                   FILED
                             FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                                          ELEVENTH CIRCUIT
                                                                          SEPTEMBER 30, 2005
                                          No. 05-11334                     THOMAS K. KAHN
                                                                               CLERK


                           D. C. Docket No. 04-20257-CV-UUB



WILLIAMS ISLAND SYNAGOGUE, INC.,
a Florida not-for-profit corporation,

                                                                           Plaintiff-Appellant,

                                              versus

CITY OF AVENTURA, FLORIDA,
a Florida municipal corporation,

                                                                           Defendant-Appellee.


                       Appeal from the United States District Court
                           for the Southern District of Florida


                                     (September 30, 2005)

Before TJOFLAT and BARKETT, Circuit Judges and MILLS*, District Judge.

________________________________________________
*Honorable Richard Mills, United States District Judge for the Central District of Illinois, sitting
by designation.
PER CURIAM:

       AFFIRMED. See 11th Cir. R. 36-1.1




   1
     11th Cir. R. 36-1 provides:
        When the court determines that any of the following circumstances exist:
                (a) judgment of the district court is based on findings of fact that are not clearly
erroneous;
                (b) the evidence in support of a jury verdict is sufficient;
                (c) the order of an administrative agency is supported by substantial evidence on the
                    record as a whole;
                (d) summary judgment, directed verdict, or judgment on the pleadings is supported
by the record;
                (e) judgment has been entered without a reversible error of law; and an opinion
                    would have no precedential value, the judgment or order may be affirmed or
                    enforced without opinion.


                                                 2